Citation Nr: 1800982	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  13-09 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left hip disorder, to include as secondary to a left knee disorder.

3.  Entitlement to service connection for a right hip disorder, to include as secondary to left knee and left hip disorders.


REPRESENTATION

Veteran represented by:	Vincent J. Pastore, Attorney-at-Law


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to September 1993.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, in pertinent part, denied service connection for left knee and bilateral hip disorders.

In April 2015 and May 2017, the Board remanded the issues for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

In regards to the left knee claim, the AOJ substantially complied with the Board's April 2015 remand instructions by providing a March 2016 VA examination, and readjudicating the claim in an April 2016 Supplemental Statement of the Case.

Although the Board remanded the issue for a videoconference hearing in May 2017, the Veteran submitted a written statement withdrawing his request for a hearing in July 2017.

The issues of service connection for bilateral hip disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

The evidence does not show that the Veteran has a current diagnosis of a left knee disorder that was incurred in, or resulted from, the left knee injury incurred during active service.
.

CONCLUSION OF LAW

The criteria to establish service connection for a left knee disorder are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matter

In this case, neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection Claim - Left Knee Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The United States Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, service treatment records (STRs) include a July 1988 enlistment examination report reflecting normal clinical evaluation of the lower extremities and the Veteran's denial of swollen or painful joints; arthritis, rheumatism, or bursitis; lameness; or "trick" or locked knee.  In August 1989, the Veteran complained of left knee pain for one week during a hike, which got worse when he went up and down the stairs, and was diagnosed with possible patellar femoral syndrome of the left knee according to the Veteran's history.  In June 1993, the Veteran reported that he twisted his left knee eight days prior while playing basketball, and was assessed with a soft tissue injury and signs consistent with medial meniscus/medial collateral ligament (MCL) involvement in the left.  He was placed on light duty status for 105 days.  A July 1993 physical therapy note reflects steady improvement with persistent medial knee discomfort, and an August 1993 physical therapy note reflects the Veteran's report of minimal pain that was only sore at night if it was used all day, and discharge from physical therapy to continue a home program.  An August 1993 separation examination report reflects a normal clinical evaluation of the lower extremities and the Veteran's denial of swollen or painful joints; arthritis, rheumatism, or bursitis; lameness; or "trick" or locked knee.

A June 1998 Reserves examination report reflects the Veteran's statement that he was in excellent health and denials of swollen or painful joints; arthritis, rheumatism, or bursitis; and "trick" or locked knee.  He had a normal clinical evaluation of the lower extremities.

In May 2010, the Veteran's father provided a lay statement in which he stated that in about July 1993, the Veteran sustained a left knee injury diagnosed as a torn anterior cruciate ligament (ACL) and MCL, which resulted in the Veteran having to borrow his father's automatic vehicle for six to eight weeks as the Veteran drove a vehicle with a manual transmission.  He also stated that the Veteran had Legg-Perthes Disease at the age of six; he was given a "clean diagnosis" and was able to resume all normal physical activities after two years.

A July 2010 lay statement from D.C., with whom the Veteran served, described the Veteran's left knee injury while playing basketball when he collided with another marine.  He stated that the Veteran could not walk right after it happened and recalled that the Veteran tore his MCL and aggravated his ACL, which required a long period of physical therapy for recovery.  He also noted the Veteran's slight limp prior to the accident, which he attributed to the wear and tear resulting from being a reconnaissance Marine, but which was discernable after the knee injury.

In his April 2013 VA Form 9, the Veteran stated that he sustained a left knee injury while on active duty in July 1993, for which he underwent physical therapy at Bethesda National Naval Medical Center for approximately six to eight weeks.

An April 2015 private treatment record reflects an impression of knee joint pain, without specifying which knee.

A March 2016 VA examination report reflects review of the Veteran's claims file and his report of a left knee injury during service while playing basketball which resulted in an assessment of meniscus and MCL partial tear.  The Veteran stated that he received no further treatment for a left knee condition since 1993, although he slipped on ice about two years ago and injured one of his knees, but it resolved without any residuals.  He denied any current diagnosis but experienced occasional pain and swelling with increased physical activity, such as walking more than a mile, and which resolved with rest and over-the-counter pain medications.  The left knee had abnormal range of motion, but the examiner found that it was normal for the Veteran based on his body habitus and obesity.  The Veteran had no tenderness or pain on palpation, no crepitus, normal muscle strength, no muscle atrophy, no ankylosis, no history of recurrent subluxation, no history of recurrent effusion, no joint instability, and no meniscus condition.  The VA examiner noted the in-service left knee injury, but stated that the Veteran denied any current diagnosis for his left knee and no significant left knee disability and that the knee examination was unremarkable to render a diagnosis.

In his September 2017 brief, the Veteran contends that when the RO denied service connection based on no current disability, it did not consider the Veteran's residuals of his in-service left knee injury, which included his claimed left hip disorder.

After review of all of the evidence of record, lay and medical, the Board finds that the competent evidence weighs against the Veteran's claim of entitlement to service connection for a left knee disorder.

The evidence dated since the filing of his claim in February 2009 and during the pendency of his appeal does not show an actual diagnosis of a left knee disorder.  In fact, the March 2016 VA examiner determined that there was no current diagnosis as there was no pathology to render a diagnosis, nor did the Veteran report any current diagnosis for his left knee.  Specifically, the examiner found that the Veteran's left knee examination was unremarkable and was thus unable to render a diagnosis.  The VA examiner had the benefit of examining the Veteran and reviewing his claims file.  

The Board considered the lay evidence in this case.  The Veteran reports occasional pain and swelling in the left knee and his attorney asserts that the Veteran has residuals of the in-service injury.  As a layperson, the Veteran is competent to report matters within his own personal knowledge, such as pain in the left knee.  See Layno, 6 Vet. App. at 469.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Significantly, the determination of whether he has a clinical diagnosis of a left knee disorder and the nature or etiology of any such disorder is one that is medical in nature and requires medical expertise to make, and there is no evidence that the Veteran has such medical training.

Thus, although the Board recognizes that the Veteran incurred an in-service left knee injury and currently has pain in his left knee, there is no competent evidence of a "current" disorder or diagnosis.  Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  In this case, a left knee disorder to account for the Veteran's symptoms is not currently shown and therefore the Veteran does not meet the threshold element of his service connection claim, and the claim must be denied.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  Finally, because the threshold element of a current disability is not met in this case, it is unnecessary to address the remaining elements necessary to establish the service connection claim.

In summary, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a left knee disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

ORDER

Entitlement to service connection for a left knee disorder is denied.


REMAND

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  While substantial compliance is required, strict compliance is not.  D'Aries, 22 Vet. App. at 105 (citing Dyment, 13 Vet. App. at 146-47).

The April 2015 Board remand instructed the AOJ to 1) provide a VA examination to determine the current severity of the Veteran's bilateral hip disorders, and 2) readjudicate the claims.

The AOJ provided a March 2016 VA examination to evaluate the Veteran's hips, and readjudicated the claims in an April 2016 Supplemental Statement of the Case (SSOC).

However, the Board instructed the VA examiner to provide an opinion as to whether it was at least as likely as not that any current bilateral hip pathology was related to his active service, to include the reported limp and discomfort/pain noted in the lay statements of record.  Unfortunately, the VA examiner did not address the lay statements regarding the Veteran's in-service limp and hip discomfort/pain and based his negative opinion on the lack of left hip condition during service and a silent separation examination report.  As such, this opinion is inadequate and does not comply with the Board's remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Stegall, 11 Vet. App. at 271.

Additionally, the Veteran's attorney recently raised for the first time the theory of secondary service connection of the Veteran's claimed right hip disorder to his left hip disorder, which has not been developed or previously considered by the RO.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA addendum opinion from the March 2016 VA examiner, if available, or another qualified healthcare provider to determine the nature and etiology of the Veteran's claimed bilateral hip disorders.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.  A VA examination may be obtained if deemed necessary.

Although a complete review of the record is imperative, attention is called to the following:

*The July 1988 enlistment examination report reflecting normal clinical evaluations of the lower extremities and musculoskeletal system; no preexisting conditions noted; and the Veteran's denial of swollen or painful joints, arthritis, and lameness.

*July 1990, July 1991, June 1992, July 1994, and June 1998 Dental Health Questionnaires reflecting the Veteran's denials of arthritis and painful joints.

*The January 1991 and June 1992 examination reports reflecting normal clinical evaluations of the lower extremities and musculoskeletal system and the Veteran's denial of swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint, or other deformity; and lameness.

*The August 1993 separation examination report reflecting normal clinical evaluations of the lower extremities and musculoskeletal system and the Veteran's denial of swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint, or other deformity; and lameness.

*A June 1998 Reserves examination report reflecting normal clinical evaluations of the lower extremities and musculoskeletal system; the Veteran's report of excellent health; and denials of swollen and painful joints; arthritis, rheumatism, or bursitis; and lameness.

*The February 2009 claims application in which the Veteran reported an onset of bilateral hip disorders in January 1999.

*April 2010 lay statements from S.W. and J.L., who both discussed the Veteran's in-service limp and statement regarding a hip condition that flared-up and bothered him after physical exertion during service.

*A May 2010 lay statement from the Veteran's father who noted the Veteran's childhood diagnosis of Legg-Perthes disease and the Veteran's report of hip discomfort and pain while stationed in Okinawa.

*Private treatment records from June 2010 reflecting increased left hip "achiness" over the last few years, x-rays confirming remnants of Legg-Calve-Perthes disease in the left, and assessment of left hip internal derangement status post Legg-Calve-Perthes disease and left knee injury.

*Private treatment records from July 2010 to October 2014 reflecting intermittent pain to the left hip and a limp; x-rays confirming advanced left hip arthritis with significant deformity; and assessments and impressions of left hip dysplasia with associated degenerative joint disease (DJD).

*A March 2015 private treatment record reflecting a left total hip replacement with a postoperative diagnosis of left hip DJD.

*An April 2015 private treatment record reflecting the Veteran's report of some achiness in his left hip, impression of osteoarthritis of the left hip, and doctor's opinion that the Veteran's left hip arthritis was within reasonable medical certainty connected to his knee injury and altered gait.

*A March 2016 VA examination report reflecting a diagnosis of left hip joint replacement with no residuals; no diagnosis for the right hip; and the Veteran's complaint of left hip pain, weakness, and limitation of motion.

*The May 2016 statement in which the Veteran's attorney contended that the Veteran's left hip disorder was related to his in-service left knee injury, and that his right hip disorder was secondary to the Veteran's left hip disorder.

After reviewing the claims file and examining the Veteran, the examiner is asked to address the following:

(a)  Identify all diagnoses involving the left and right hips.

(b)  For each left hip diagnosis identified above, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's claimed left hip disorder had an onset during the Veteran's active service or was caused by his active service.

**The VA examiner must review, consider, and discuss the Veteran's reported limp and hip discomfort/pain noted in lay statements from S.W., J.L., and the Veteran's father.**

(c)  For each right hip diagnosis identified above, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's claimed right hip disorder had an onset during the Veteran's active service or was caused by his active service.

**The VA examiner must review, consider, and discuss the Veteran's reported limp and hip discomfort/pain noted in lay statements from S.W., J.L., and the Veteran's father.**

(d)  For each right hip diagnosis identified above, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's claimed right hip disorder was caused or aggravated by his claimed left hip disorder.

All opinions are to be accompanied by a rationale consistent with the evidence of record.

2.  After conducting all other development deemed necessary, readjudicate the Veteran's claims for service connection for higher hip disorders.  If the benefits sought on appeal are not granted, the Veteran and his attorney should be provided an SSOC and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


